DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 37, 41-44, 49, 53-56 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyagawa et al (US 2006/0109394 A1).
As to claim 37: Miyagawa discloses a flexible circuit board (Figs. 1-4, “a flexible circuit board 3”; ¶0047) comprising: 
a base film comprising a bending area and having a through-hole therein (Figs. 1-4, “a base film 20” comprising a bending area and having “a through-hole therein 20a”; ¶0065); 
a plurality of signal wires located over the bending area of the base film, the plurality of the signal wires comprising a first group of the signal wires and a second group of the signal wires (Fig. 4, a plurality of signal wires located over the bending area of the base film, the plurality of the signal wires comprising “a first group of the signal wires 22” which is located on the left side of the through-hole and “a second group of the signal wires 22” which is located on the right side of the through-hole; ¶0054); and 
a plurality of dummy wires which does not transmit an electrical signal to drive a display panel (Figs. 1-4, “a plurality of dummy wires 24-25, 27-28” which does not transmit an electrical signal to drive “a display panel 2”; ¶0047, 0069), 
wherein the plurality of signal wires are adjacent each other in a first direction (Fig. 4 shows the plurality of signal wires are adjacent each other in a first direction), 
wherein the first group of the signal wires, one of the dummy wires, the through-hole, another one of the dummy wires, and the second group of the signal wires are sequentially arranged  along the first direction in the bending area in a plan view (Figs. 1-4 show the first group of the signal wires 22, one of the dummy wires 24, the through-hole 20a, another one of the dummy wires 24, and the second group of the signal wires 22 are sequentially arranged  along the first direction in the bending area in a plan view).  
As to claim 49: Miyagawa discloses a display device (Figs. 1-4, 10, “a display device 1”; Abstract, ¶0033): comprising: 
a display panel configured to display an image (Fig. 1, “a display panel 2” configured to display an image; Abstract, ¶0047); 
a flexible circuit board having a first end electrically connected to the display panel and a second end opposite the first end, the flexible circuit board having a through-hole overlapping a bending area of the flexible circuit board, the flexible circuit board comprising a base film having the through-hole therein (Figs. 1-4, “a flexible circuit board 3/70” having a first end electrically connected to the display panel and a second end opposite the first end, the flexible circuit board having “a through-hole 20a” overlapping “a bending area 20B” of the flexible circuit board, the flexible circuit board comprising “a base film 20” having the through-hole therein; ¶0065); and
a driving circuit substrate electrically connected to the second end of the flexible circuit board, the driving circuit substrate being configured to drive the display panel (Fig. 10, “a driving circuit substrate 80” electrically connected to the second end of the flexible circuit board 70”, the driving circuit substrate being configured to drive the display panel; ¶0122-0123), 
wherein the flexible circuit board is bent along the bending area so that the driving circuit substrate and the display panel overlap each other (Figs. 1-4, 10 show the flexible circuit board 3/70 is bent along the bending area so that the driving circuit substrate 80 and the display panel overlap each other), 
wherein a plurality of signal wires are adjacent each other in a first direction (Figs. 4, 10, “a plurality of signal wires 22/83” are adjacent each other in a first direction; ¶0054, 0124), 
wherein the flexible circuit board comprises a plurality of dummy wires which do not transmit an electrical signal to drive the display panel (Figs. 4, 10, the flexible circuit board 3/70 comprises “a plurality of dummy wires 24-28/84”which do not transmit an electrical signal to drive the display panel; ¶0069, 0076), and at least two of the plurality of dummy wires cross the bending area (Fig. 4, “at least two of the plurality of dummy wires 27” cross the bending area 20B), 
wherein a first one of the signal wires, a first one of the dummy wires, the through-hole, a second one of the dummy wires, and a second of the signal wires are sequentially arranged along the first direction in the bending area in a plan view (Fig. 4, a first one of the signal wires 22, a first one of the dummy wires 24, the through-hole 20a, a second one of the dummy wires 24, and a second of the signal wires 22 are sequentially arranged along the first direction in the bending area in a plan view).
As to claims 41, 53: Miyagawa discloses the base film further comprises: a first pad region in which a first end of each of the signal wires is located; and a second pad region in which a second end of each of the signal wires is located (Fig. 4, the base film further comprises: “a first pad region 20C” in which a first end of each of the signal wires is located; and “a second pad region 20A” in which a second end of each of the signal wires is located; ¶0063).
As to claims 42, 54: Miyagawa discloses at least one of the dummy wires is: i) substantially parallel to the signal wires; and ii) adjacent to the through-hole (Fig. 4 shows at least one of the dummy wires 24 is: i) substantially parallel to the signal wires 22; and ii) adjacent to the through-hole 20A).  
As to claims 43, 55: Miyagawa discloses a third pad region in which an end of the dummy wires are located (Fig. 4 shows a third pad region which is located in the center of the pad region 20C in which an end of the dummy wires 25 are located).  
As to claims 44, 56: Miyagawa discloses the first and third pad regions are arranged in a line (Fig. 4 shows the first and third pad regions 20C are arranged in a line).  

Claim(s) 47-48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (US 2014/0369009 A1).
As to claim 47: Cho discloses a flexible circuit board (Figs. 2A, 3B, “a flexible circuit board 300”) comprising: 
a base film comprising a bending area (Fig. 3B, “a base film 300” comprising a bending area); and 
a plurality of signal wires located over the bending area of the base film (Fig. 2A-2B, 3B, “a plurality of signal wires 510/530” located over the bending area of the base film; ¶0042), 
wherein a pair through-hole are in the base film (Fig. 2A, “a pair through-hole TH1, TH2” is in the base film; ¶0054),
wherein the pair of through-holes are symmetrically arranged on opposite sides of the bending area in a second direction (Figs. 2A, 3B show the pair of through-holes TH1, TH2 are symmetrically arranged on opposite sides of the bending area in a second direction),
wherein each of the pair of through-holes are outside of the bending area (Fig. 2A, 3B show each of the pair of through-holes TH1, TH2 are outside of the bending area), and 
wherein the signal wires are arranged on both sides of the pair of through-holes in a first direction, the first direction being perpendicular to the second direction (Fig. 2A shows the signal wires 510/530 are arranged on both sides of the pair of through-holes in a first direction, the first direction being perpendicular to the second direction).  
As to claim 48: Cho discloses the pair of through-holes are arranged in a direction perpendicular to the direction in which the bending area extends (Fig. 3B shows the pair of through-holes TH1,TH2 are arranged in a direction perpendicular to the direction in which the bending area extends).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 21, 23, 25, 59-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa et al (US 2006/0109394 A1) in view of WANG et al (CN 200953569 Y) and Cho (US 2014/0369009 A1).
As to claim 21: Miyagawa discloses a display device (Figs. 1-10, “a display device 1”; ¶0033) comprising: 
a display panel configured to display an image (Figs. 1-10, “a display panel 2” configured to display an image; ¶0047, 0137); 
a first flexible circuit board having a first end electrically connected to the display panel and a second end opposite the first end, the first flexible circuit board having a first through-hole overlapping a bending area of the first flexible circuit board (Figs. 1-10, “a first flexible circuit board 3/70” having a first end electrically connected to the display panel and a second end opposite the first end, the first flexible circuit board having “a first through-hole 20a” overlapping “a bending area 20B” of the first flexible circuit board; ¶0063); and 
a driving circuit substrate electrically connected to the second end of the first flexible circuit board, the driving circuit substrate being configured to drive the display panel (Figs. 1-10, “a driving circuit substrate 80” electrically connected to the second end of the first flexible circuit board 3/70, the driving circuit substrate being configured to drive the display panel; ¶0121-0125), 
wherein the first flexible circuit board is bent along the bending area so that the driving circuit substrate and the display panel overlap each other (Figs. 1-10, the first flexible circuit board is bent along the bending area so that the driving circuit substrate and the display panel overlap each other; ¶0061-0063), 
wherein the first flexible circuit board comprises a plurality of first signal wires crossing the bending area from the first end toward the second end and extending along a first direction (Figs. 1-10, the first flexible circuit board comprises “a plurality of first signal wires 22-28” crossing the bending area 20B from the first end toward the second end and extending along a first direction; ¶0076), 
wherein an integrated circuit (IC) chip is disposed between the first end of the first flexible circuit board and the display panel in a second direction (Fig. 1, “an integrated circuit (IC) chip 9” is disposed between the first end of the first flexible circuit board and the display panel in a second direction; ¶0048),
wherein the bending area is disposed between the first end of the first flexible circuit board and the second end of the first flexible circuit board in the second direction (Fig. 1 shows the bending area is disposed between the first end of the first flexible circuit board and the second end of the first flexible circuit board in the second direction; ), 
wherein the first direction is perpendicular to the second direction (Fig. 1 shows the first direction is perpendicular to the second direction).
Miyagawa does not expressly disclose a camera configured to capture external images. However, Wang teaches a display device comprises a flexible circuit board with a bending area, and a camera disposed on the bending area of the flexible circuit board in a third direction configured to capture external images (Fig. 1, a display device comprises “a flexible circuit board 1” with a bending area, and “a camera 6” disposed on the bending area of the flexible circuit board in a third direction configured to capture external images; pgs. 2-3). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Miyagawa to implement a camera in the bending area nearby the through-hole of the flexible circuit board in the third direction, wherein the third direction is perpendicular to the first direction and the second direction as taught by Wang. The motivation would have been in order to set camera on the upper cover and round edge of the flexible circuit board formed by arc (Wang: pg. 2).
Miyagawa and Wang do not expressly discloses an integrated circuit (IC) chip is disposed between a first end of the first flexible circuit board and a second end of the first flexible circuit board in a second direction. However, Cho teaches a display device comprises a flexible circuit board including a first end and a second end, wherein a plurality of signal wires extending along in a first direction, and an integrated circuit (IC) chip is disposed between a first end of the first flexible circuit board and a second end of the first flexible circuit board in a second direction (Figs. 1-2, “a display device 10” comprises “a flexible circuit board 300” including a first end and a second end, wherein “a plurality of signal wires 510/530” extending along in a first direction, and “an integrated circuit (IC) chip 350” is disposed between a first end of the first flexible circuit board and a second end of the first flexible circuit board in a second direction; ¶0042-0055). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Miyagawa and Wang to disposes the integrated circuit (IC) chip on the flexible circuit between the first end of the flexible circuit board and the second end of the flexible circuit board in the second direction, such the bending area is disposed between the first end of the first flexible circuit board and the IC chip in the second direction, when the first flexible circuit board is bent, the camera and the first through-hole overlap each other in a third direction, and the third direction is perpendicular to the first direction and the second direction as taught by Cho. The motivation would have been in order to provide integrated and miniaturized display devices (Cho: ¶0006).
As to claim 23: Claim 23 is a dependent claim of claim 21. The prior arts Miyagawa and Cho further disclose claim limitation of the first flexible circuit board comprises a first base film having the first through-hole therein (Miyagawa: Figs. 1-2, “a first base film 20” having the first through-hole 20a therein; ¶0054; Cho: Fig. 2A, the first flexible circuit board comprises a first base film; ¶0042), and wherein the IC chip is on the first base film and electrically connected to the first signal wires (Cho: Fig. 2A, the IC chip 350 is on the first base film and electrically connected to the first signal wires 510/530). In addition, the same motivation is used as the rejection of claim 23.   
As to claim 25: Miyagawa discloses the plurality of first signal wires comprises a plurality of dummy wires which does not transmit an electrical signal to drive the display panel, wherein at least one of the dummy wires is substantially parallel to other ones of the first signal wires and adjacent to the first through-hole; and a third pad region in which an end of the dummy wires are located, wherein the third pad region is connected to the display panel (Figs. 1-4, the plurality of first signal wires comprises a plurality of dummy wires which does not transmit an electrical signal to drive the display panel, wherein “at least one of the dummy wires 24-25” is substantially parallel to other ones of the first signal wires and adjacent to the first through-hole 20a”; and “a third pad region 20A” in which an end of the dummy wires are located, wherein the third pad region is connected to the display panel, wherein a mounting portion; ¶0063). 
As to claim 59: Claim 59 is a dependent claim of claim 21. The prior arts Miyagawa and Wang further disclose claim limitation of the camera is disposed adjacent to the first through-hole (Miyagawa: Figs. 1-2 shows the first through-hole 20a at bending area of the flexible circuit; Wang: Fig. 1 shows the camera is disposed adjacent to the bending area of the flexible circuit board. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Miyagawa to disposed the camera nearby the through-hole of the bending area of the flexible circuit board). The motivation would have been in order to provide integrated and miniaturized display devices (Cho: ¶0006).
As to claim 60: Claim 59 is a dependent claim of claim 21. The prior arts Miyagawa and Wang further disclose claim limitation of the camera and the first through-hole are aligned with each other along the second direction (Miyagawa: Figs. 1-2 shows the first through-hole 20a at bending area of the flexible circuit; Wang: Fig. 1 shows the camera is disposed adjacent to the bending area of the flexible circuit board, It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Miyagawa to disposed the camera nearby the through-hole of the bending area of the flexible circuit board, such that the camera and the first through-hole are aligned with each other along the second direction). The motivation would have been in order to provide integrated and miniaturized display devices (Cho: ¶0006).
  
Claim(s) 27-29, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (US 2009/0284484 A1) in view of Chang et al (US 2005/0195578 A1) and Miyagawa et al (US 2006/0109394 A1).
As to claim 27: Hwang discloses a display device (Fig. 1-3, a display device; Abstract, ¶0018), comprising: 
a display panel configured to display an image (Fig. 1, “a display panel 110” configured to display an image; ¶0023);
a touch panel on the display panel (Fig. 1, “a touch panel 130” on the display panel; Abstract, ¶0023);
a first flexible circuit board having a first end electrically connected to the display panel and a second end opposite the first end, the first flexible circuit board having a bending area of the first flexible circuit board (Figs. 1-3, “a first flexible circuit board 150” having a first end electrically connected to the display panel and a second end opposite the first end, the first flexible circuit board having a bending area of the first flexible circuit board; ¶0023-0033); 
a second flexible circuit board having an end electrically connected to the touch panel and a bending area (Figs. 1-3, “a second flexible circuit 140” board having an end electrically connected to the touch panel and a bending area; ¶0023-0033);
a driving circuit substrate electrically connected to the second end of the first flexible circuit board, the driving circuit substrate being configured to drive the display panel (Figs. 1-2, “a driving circuit substrate 170” electrically connected to the second end of the first flexible circuit board 150, the driving circuit substrate being configured to drive the display panel; ¶0023-0028),
wherein the first flexible circuit board is bent along the bending area of the first flexible circuit board so that the driving circuit substrate and the display panel overlap each other (Figs. 1-2 shows the first flexible circuit board 150 is bent along the bending area of the first flexible circuit board so that the driving circuit substrate 170 and the display panel 110 overlap each other; ¶0023-0033),
wherein the first flexible circuit board comprises: a first base film having a plurality of first signal wires, and a plurality of third signal wires arranged on the first base film and crossing the bending area of the first flexible circuit board (Figs. 1-3, “a first base film 151” having “a plurality of first signal wires 153”, and “a plurality of third signal wires 153” arranged on the first base film and crossing the bending area of the first flexible circuit board; ¶0023-0033).
Hwang does not expressly disclose the first flexible circuit board having a first through-hole overlapping a bending area of the first flexible circuit board; a second flexible circuit board having a bending area, the second flexible circuit board having a second through-hole overlapping the bending area of the second flexible circuit board. However, Chang teaches a display device comprises a first flexible circuit board having a first end electrically connected to the display panel and a second end opposite the first end, the first flexible circuit board having a first through-hole overlapping a bending area of the first flexible circuit board; a second flexible circuit board having a bending area, the second flexible circuit board having a second through-hole overlapping the bending area of the second flexible circuit board (Fig. 1, 2E, “a display device 100” comprises “a first flexible circuit board 30” having a first end electrically connected to “a display panel 20” and a second end opposite the first end, the first flexible circuit board having “a first through-hole 36” overlapping “a bending area 32” of the first flexible circuit board; “a second flexible circuit board having “a bending area 52”, the second flexible circuit board having “a second through-hole 53” overlapping the bending area of the second flexible circuit board; Abstract, ¶0005, 0051-0056). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hwang to apply a through-hole into the first and second flexible circuit boards, such that the first flexible circuit board having a first through-hole overlapping a bending area of the first flexible circuit board; a second flexible circuit board having a bending area, the second flexible circuit board having a second through-hole overlapping the bending area of the second flexible circuit board as taught by Chang. The motivation would have been in order to eliminate stress at the bent portion of the first and second flexible circuit boards (Chang: ¶0056).
Hwang and Chang do not expressly disclose the first flexible circuit board comprises: a first base film; and a plurality of first signal wires, a plurality of second signal wires that are a plurality of dummy wires, and a plurality of third signal wires arranged on the first base film and crossing the bending area of the first flexible circuit board, wherein the plurality of dummy wires does not transmit an electrical signal to drive the display panel, and wherein the plurality of dummy wires comprises a first dummy wire located between the plurality of first signal wires and the first through-hole and a second dummy wire located between the plurality of second signal wires and the first through-hole. However, Miyagawa teaches a display device comprises a flexible circuit board comprises a first base film; and a plurality of first signal wires, a plurality of second signal wires that are a plurality of dummy wires, and a plurality of third signal wires arranged on the first base film and crossing the bending area of the first flexible circuit board, wherein the plurality of dummy wires does not transmit an electrical signal to drive the display panel, and wherein the plurality of dummy wires comprises a first dummy wire located between the plurality of first signal wires and the first through-hole and a second dummy wire located between the plurality of second signal wires and the first through-hole (Figs. 1, 4 show “a display device 1” comprises “a flexible circuit board 3” comprises “a first base film 20” having “a through-hole 20a” therein; and “a plurality of first signal wires 22” which is located in the left side of the through-hole, “a plurality of second signal wires 24-25” that are a plurality of dummy wires, and “a plurality of third signal wires 22” arranged on the first base film which is located in the right side of the through-hole and crossing the bending area of the first flexible circuit board, wherein the plurality of dummy wires does not transmit an electrical signal to drive the display panel, and wherein the plurality of dummy wires comprises a first dummy wire located between the plurality of first signal wires and the first through-hole and a second dummy wire located between the plurality of second signal wires and the first through-hole; Abstract, ¶0033, 0054-0069). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hwang and Chang to implement a plurality of second signal wires into the first flexible circuit board, such that the first flexible circuit board comprises: the first base film; and the plurality of first signal wires, the plurality of second signal wires that are the plurality of dummy wires, and the plurality of third signal wires arranged on the first base film and crossing the bending area of the first flexible circuit board, wherein the plurality of dummy wires does not transmit an electrical signal to drive the display panel, and wherein the plurality of dummy wires comprises a first dummy wire located between the plurality of first signal wires and the first through-hole and a second dummy wire located between the plurality of second signal wires and the first through-hole as taught by Miyagawa. The motivation would have been in order to provide dummy wires on a bending portion of a flexible substrate so as to prevent the flexible substrate and the wiring lines from being broken, when an external force is applied to the bent flexible substrate (Miyagawa: ¶0004-0005).
As to claim 28: Claim 28 is a dependent claim of claim 27. The prior arts Hwang and Miyagawa further disclose claim limitation of the plurality of first signal wires, the plurality of second signal wires, and the plurality of third signal wires are arranged along a first direction (Hwang: Figs. 1-3 shows the plurality of first signal wires, and the plurality of third signal wires are arranged along a first direction; Miyagawa: Fig. 1-4 show the plurality of first signal wires, the plurality of second signal wires, and the plurality of third signal wires are arranged along a first direction). In addition, the same motivation is used as the rejection of claim 28.  
As to claim 29: Claim 28 is a dependent claim of claim 27. The prior arts Hwang and Miyagawa further disclose claim limitation of each of the plurality of first signal wires, the plurality of second signal wires, and the plurality of third signal wires extends along a second direction different from the first direction (Hwang: Figs. 1-3 shows the plurality of first signal wires, and the plurality of third signal wires extends along a second direction different from the first direction; Miyagawa: Fig. 1-6 show the plurality of first signal wires, the plurality of second signal wires 46, and the plurality of third signal wires extends along a second direction different from the first direction). In addition, the same motivation is used as the rejection of claim 28.  .  
As to claim 32: Hwang discloses the second flexible circuit board is bent along the bending area (Figs. 1-3, the second flexible circuit board 140 is bent along the bending area; ¶0029-0033). 

Claim(s) 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (US 2009/0284484 A1) in view of Chang et al (US 2005/0195578 A1) and Miyagawa et al (US 2006/0109394 A1), hereinafter Hwangs as applied to claim 27 above, and further in view of Cho (US 2014/0369009 A1).
 As to claim 33: Hwangs does not expressly disclose wherein the first flexible circuit board further comprises: an IC chip on the first base film and electrically connected to the first signal wires. However, Cho teaches a display device comprises a flexible circuit board including an integrated circuit (IC) chip on the first base film and electrically connected to the first signal wires (Figs. 1-2, “a display device 10” comprises “a flexible circuit board 300” including “an integrated circuit (IC) chip 350” on the first base film 300 and electrically connected to “a plurality of first signal wires 510/530”; ¶0042-0055). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hwangs implement an integrated circuit (IC) chip on the first base film of the first flexible circuit, such that the integrated circuit (IC) chip is electrically connected to the first signal wires as taught by Cho. The motivation would have been in order to provide integrated and miniaturized display devices (Cho: ¶0006).
As to claim 34: Claim 34 is a dependent claim of claim 33. The prior art Miyagawa discloses claim limitation of the first flexible circuit board further comprises: a first pad region in which a first end of each of the first signal wires is located; and -5-a second region in which a second end of each of the first signal wires is located, the first and second regions being opposite each other (Figs. 1-4, the first flexible circuit board further comprises: “a first pad region 20A” in which a first end of each of the first signal wires is located; and “-5-a second region 20C” in which a second end of each of the first signal wires is located, the first and second regions being opposite each other). In addition, the same motivation is used as the rejection of claim 34.  
As to claim 35: Claim 35 is a dependent claim of claim 34. The prior art Miyagawa discloses claim limitation of the first flexible circuit board further comprises: a third pad region in which an end of the dummy wires are located, wherein the third pad region is connected to the display panel (Figs. 1-4, the first flexible circuit board further comprises: a third pad region in which an end of the dummy wires are located, wherein the third pad region is connected to the display panel 2, wherein the third pad region is located on the center of the pad region 20A). In addition, the same motivation is used as the rejection of claim 35.  
As to claim 36: Claim 36 is a dependent claim of claim 35. The prior art Miyagawa discloses claim limitation of the first and third pad regions are arranged in a line (Fig. 4 shows the first and third pad regions are arranged in a line).  

Claim(s) 39-40, 45-46, 51-52, 57-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa et al (US 2006/0109394 A1) as applied to claims 37, 49 above, and further in view of Cho (US 2014/0369009 A1).
As to claim 39: Miyagawa does not expressly disclose an integrated circuit (IC) chip located over the base film and electrically connected to the signal wires. However, Cho teaches a display device comprises a flexible circuit board including an integrated circuit (IC) chip on the first base film and electrically connected to the signal wires (Figs. 1-2, “a display device 10” comprises “a flexible circuit board 300” including “an integrated circuit (IC) chip 350” located over the first base film 300 and electrically connected to “a plurality of signal wires 510/530”; ¶0042-0055). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Miyagawa implement an integrated circuit (IC) chip on the first base film of the base film of the first flexible circuit, such that the integrated circuit (IC) chip located over the base film and electrically connected to the signal wires as taught by Cho. The motivation would have been in order to provide integrated and miniaturized display devices (Cho: ¶0006).
As to claim 40: Claim 40 is a dependent claim of claim 39. The prior art Cho further discloses claim limitation of the signal wires and the IC chip are on the same surface or different surfaces of the base film (Fig. 2A shows the signal wires and the IC chip are on the same surface or different surfaces of the base film). In addition, the same motivation is used as the rejection of claim 40.  
As to claim 45: Miyagawa discloses the through-hole is a first through-hole (Fig. 4 shows the through-hole is a first through-hole 20a), 
Miyagawa does not expressly disclose the base film has a second through-hole, and -7-wherein the first and second through-holes are symmetrically arranged with respect to the bending area. However, Cho teaches a flexible circuit board comprises a first through-hole and a second through hole, wherein the first and second through-holes are symmetrically arranged with respect to a bending area (Figs. 2A, 3B, “a flexible circuit board 300” comprises “a first through-hole TH1” and “a second through hole TH2”, wherein the first and second through-holes are symmetrically arranged with respect to a bending area; ¶0054). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Miyagawa to implement a second through-hole, such that the base film has the first through-hole and the second through-hole, and -7-wherein the first and second through-holes are symmetrically arranged with respect to the bending area as taught by Cho. The motivation would have been in order to provide integrated and miniaturized display devices (Cho: ¶0006).
As to claim 46: Claim 46 is a dependent claim of claim 45. The prior art Cho further discloses the first and second through-holes are arranged in a direction perpendicular to the direction in which the bending area extends (Figs. 2A, 3B, the first and second through-holes TH1,TH2 are arranged in a direction perpendicular to the direction in which the bending area extends). In addition, the same motivation is used as the rejection of claim 46.
As to claim 51: Miyagawa does not expressly disclose an integrated circuit (IC) chip located over the base film and electrically connected to the signal wires. However, Cho teaches a flexible circuit board comprises an integrated circuit (IC) chip located over the base film and electrically connected to the signal wires (Figs. 2A-2B, “a flexible circuit board 300” comprises “an integrated circuit (IC) chip 350” located over the base film and electrically connected to “a plurality of signal wires 510/530”; ¶0042-0052). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Miyagawa to implement an integrated circuit (IC) chip located over the base film, such that the integrated circuit (IC) chip located over the base film and electrically connected to the signal wires as taught by Cho. The motivation would have been in order to provide integrated and miniaturized display devices (Cho: ¶0006).
As to claim 52: Claim 52 is a dependent claim of claim 51. The prior art Cho further discloses claim limitation of the signal wires and the IC chip are on the same surface or different surfaces of the base film (Fig. 2A shows the signal wires and the IC chip are on the same surface or different surfaces of the base film). In addition, the same motivation is used as the rejection of claim 52.
As to claim 57: Miyagawa does not expressly discloses the through-hole comprises a pair of through-holes, and wherein the pair of through-holes are symmetrically arranged with respect to the bending area. However, Cho teaches a flexible circuit board comprises a first through-hole and a second through hole, wherein the first and second through-holes are symmetrically arranged with respect to a bending area (Figs. 2A, 3B, “a flexible circuit board 300” comprises “a first through-hole TH1” and “a second through hole TH2”, wherein the first and second through-holes are symmetrically arranged with respect to a bending area; ¶0054). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Miyagawa to implement a second through-hole, such that the base film has the first through-hole and the second through-hole, and -7-wherein the first and second through-holes are symmetrically arranged with respect to the bending area as taught by Cho. The motivation would have been in order to provide integrated and miniaturized display devices (Cho: ¶0006).
 As to claim 58: Claim 58 is a dependent claim of claim 57. The prior art Cho further discloses the pair of through-hole is arranged in a direction perpendicular to the direction in which the bending area extends (Figs. 2A, 3B, the pair of through-hole TH1/TH2 is arranged in a direction perpendicular to the direction in which the bending area extends). In addition, the same motivation is used as the rejection of claim 58.

Response to Arguments
Applicant’s arguments on May 16, 2022 have been considered but are moot in view of  new ground rejection(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 57127229632963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693